Citation Nr: 1626351	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  08-23 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include as secondary to the service-connected bilateral pes planus.

2.  Entitlement to service connection for sleeping problems, to include as secondary to lumbar and shoulder disabilities.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran has active duty from June 1976 to June 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2007 and July 2008 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran presented testimony at a Board hearing in August 2009, and a transcript of the hearing is associated with his Veterans Benefits Management System (VBMS) e-folders.

In May 2011, the Board denied the claim for service connection for right shoulder impingement and remanded the above claims for development.  Therefore, the claim for service connection for a right shoulder disability is no longer on appeal.

In June 2014 and August 2015, the Board remanded the claims for further development.

The Veteran presented testimony at a Board hearing in August 2009, and a transcript of the hearing is associated with his Veterans Benefits Management System (VBMS) e-folders.

The appeal is being remanded and is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

With regards to the back claim disability, the Veteran filed a Workers' Compensation claim for his back disability.  By way of history, the Veteran asserts that his back disability is related to service.  His STRs (service treatment records) reflect that he was treated for a back problem once during military service in October 1976, and there was no trauma involved.  He sustained a strain while doing a pole climbing exercise.  He was treated for this strain for a few days and then returned to full duty.  The Veteran is a full-time employee of the United States Postal Service (USPS).  In a February 2014 private examination, he was diagnosed with cervical, thoracic, and lumbar strain and numbness and tingling of the right hand.  The private physician opined that his neck and lower back symptoms were the result of carrying his mailbag filled with parcels and mail on December 9, 2013.  On remand, the RO/AMC should also undertake efforts to obtain both the determination associated with the Veteran's award of Workers' Compensation and copies of all medical records underlying that determination, as well as records from his employer (USPS).

To ensure completeness of the record, the RO should obtain all outstanding VA treatment records from the VAMC in Little Rock, Arkansas.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Also, the RO should make an attempt to obtain private treatment records from General Leonard Wood Hospital and Baptist Medical Center.

As the Veteran's shoulder claim is inextricably intertwined with his back claim, it is also being remanded for further consideration and development.  Harris v. Derwinski, 1 Vet. App. 180 (1991).


Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records from the VA Medical Center in VAMC in Little Rock, Arkansas, dated since January 2016.

2.  Make arrangements to obtain any private treatment records (i.e., General Leonard Wood Hospital and Baptist Medical Center) related to the Veteran's claims.

3.  Make arrangements to obtain the determination associated with the Veteran's award of Workers' Compensation and copies of all medical records underlying that determination.  The Veteran should be asked to submit all necessary release forms.

4.  Make arrangements to obtain the Veteran's employment records from his employer (USPS) reflecting the circumstances of his disability, and any records documenting his lost time from work.  All requests and responses should be fully documented in the claims file.

5.  Arrange for an appropriate VA examiner to review the Veteran's claims folder and provide an addendum opinion concerning the nature and etiology of the low back disability.  The entire claims file and a copy of this remand must be made available to and reviewed by the examiner.

An orthopedist should provide an opinion as to whether it is at least as likely as not that the low back disability is caused by his inservice low back injury, and if not, whether it is aggravated (chronically worsened) by the Veteran's service-connected pes planus. 

If the examiner concludes that the low back disability is aggravated by the pes planus then, he/she should comment (or forward the case to someone with the required expertise to comment) on whether his sleep problems are aggravated by his low back disability.  See Allen v. Brown, 7 Vet. App. 430 (1995). 

An examination is only required if deemed necessary by the examiner. 

Although an independent review of the claims file is required, the Board calls the examiner's attention to the Veteran's inservice treatment for lumbar strain; the private treatment records of chiropractor Dr. R. S. dated in May 1998 showing initial post-service treatment for back problems; the September 2009 opinion of the private chiropractor Dr. R. S.; the June 2011 VA opinion of Dr. J. M.; and the July 2014 VA opinion of R. K.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  To facilitate providing this additional comment, it is imperative that the designated examiner review the claims file for relevant medical and other history.

6.  If, the RO/AMC determines it is necessary, arrange for an appropriate VA examiner to review the Veteran's claims folder and provide an addendum opinion concerning the nature and etiology of the sleep disorder.  The entire claims file and a copy of this remand must be made available to and reviewed by the examiner.

7.  Review the medical examination reports obtained to ensure that the remand directives have been accomplished, and return the case to the examiner(s) if all questions posed are not answered.

8.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


